 1   Larry W. Lee (State Bar No. 228175)
     lwlee@diversitylaw.com
 2   Kristen M. Agnew (State Bar No. 247656)
 3   kagnew@diversitylaw.com
     Nicholas Rosenthal (State Bar No. 268297)
 4   nrosenthal@diversitylaw.com
     DIVERSITY LAW GROUP, P.C.
 5   515 S. Figueroa Street, Suite 1250
 6   Los Angeles, CA 90071
     Telephone: (213) 488-6555
 7   Facsimile: (213) 488-6554
 8   Attorneys for Plaintiff and the Class
 9
     Daniel B. Chammas (State Bar No. 204825)
10   dchammas @fordharrison.com
     Min K. Kim (State Bar No. 305884)
11   mkim@fordharrison.com
12   FORD & HARRISON LLP
     350 S. Grand Avenue, Suite 2300
13   Los Angeles, CA 90071
     Telephone: (213) 237-2400
14   Facsimile: (213) 237-2401
15
     Attorneys for Defendant Kloeckner Metals Corporation
16
                             UNITED STATES DISTRICT COURT
17
                           CENTRAL DISTRICT OF CALIFORNIA
18
19
     ERNESTO DELGADO,                             Case No. 2:20−cv−07405−GW−SK
20
21          Plaintiff,                            STIPULATED PROTECTIVE
                                                  ORDER
22
            v.
23
24   KLOECKNER METALS
     CORPORATION, et al.
25
26          Defendant(s).
27
28


                                                  1

                                     STIPULATED PROTECTIVE ORDER
 1    1.       A. PURPOSES AND LIMITATIONS
 2         Discovery in this action is likely to involve production of confidential,
 3   proprietary, or private information for which special protection from public
 4   disclosure and from use for any purpose other than prosecuting this litigation
 5   maybe warranted. Accordingly, the parties hereby stipulate to and petition the
 6   Court to enter the following Stipulated Protective Order. The parties acknowledge
 7
     that this Order does not confer blanket protections on all disclosures or responses
 8
     to discovery and that the protection it affords from public disclosure and use
 9
     extends only to the limited information or items that are entitled to confidential
10
     treatment under the applicable legal principles. The parties further acknowledge,
11
     as set forth in Section 12.3, below, that this Stipulated Protective Order does not
12
     entitle them to file confidential information under seal; Civil Local Rule 79-5
13
     sets forth the procedures that must be followed and the standards that will be
14
15   applied when a party seeks permission from the court to file material under seal.

16     B. GOOD CAUSE STATEMENT
17         This action is likely to involve trade financial, technical and/or proprietary
18   information for which special protection from public disclosure and from use for
19
     any purpose other than prosecution of this action is warranted. Such confidential
20
     and proprietary materials and information consist of, among other things,
21
     confidential business or financial information, information regarding confidential
22
     business practices, or commercial information (including information implicating
23
     privacy rights of third parties), information otherwise generally unavailable to the
24
     public, or which may be privileged or otherwise protected from disclosure under
25
     state or federal statutes, court rules, case decisions, or common law. Accordingly,
26
27   to expedite the flow of information, to facilitate the prompt resolution of disputes

28   over confidentiality of discovery materials, to adequately protect information the


                                               2

                                 STIPULATED PROTECTIVE ORDER
 1   parties are entitled to keep confidential, to ensure that the parties are permitted
 2   reasonable necessary uses of such material in preparation for and in the conduct
 3   of trial, to address their handling at the end of the litigation, and serve the ends of
 4   justice, a protective order for such information is justified in this matter. It is the
 5   intent of the parties that information will not be designated as confidential for
 6   tactical reasons and that nothing be so designated without a good faith belief that
 7
     it has been maintained in a confidential, non-public manner, and there is good
 8
     cause why it should not be part of the public record of this case.
 9
            2.     DEFINITIONS
10
11          2.1    Action: Delgado v. Kloeckner Metals Corporation, Case No.:
12          2:20−cv−07405−GW−SK
13          2.2    Challenging Party: a Party or Non-Party that challenges the
14   designation of information or items under this Order.
15          2.3    “CONFIDENTIAL” Information or Items: information (regardless
16   of how it is generated, stored or maintained) or tangible things that qualify
17   for protection under Federal Rule of Civil Procedure 26(c), and as specified
18   above in the Good Cause Statement.
19
            2.4    Counsel:     Outside Counsel of Record and House Counsel (as well
20
     as their support staff).
21
            2.5    Designating Party: a Party or Non-Party that designates information
22
     or items that it produces in disclosures or in response to discovery as
23
     “CONFIDENTIAL.”
24
            2.6    Disclosure or Discovery Material: all items or information,
25
     regardless of the medium or manner in which it is generated, stored, or maintained
26
27   (including, among other things, testimony, transcripts, and tangible things), that are

28   produced or generated in disclosures or responses to discovery in this matter.


                                                 3

                                  STIPULATED PROTECTIVE ORDER
 1          2.7    Expert: a person with specialized knowledge or experience in a
 2   matter pertinent to the litigation who has been retained by a Party or its counsel to
 3   serve as an expert witness or as a consultant in this Action.
 4          2.8    House Counsel: attorneys who are employees of a party to this
 5   Action. House Counsel does not include Outside Counsel of Record or any
 6   other outside counsel.
 7
            2.9    Non-Party: any natural person, partnership, corporation, association,
 8
     or other legal entity not named as a Party to this action.
 9
            2.10 Outside Counsel of Record:         attorneys who are not employees of
10
     a party to this Action but are retained to represent or advise a party to this Action
11
     and have appeared in this Action on behalf of that party or are affiliated with a law
12
     firm which has appeared on behalf of that party, and includes support staff.
13
            2.11 Party: any party to this Action, including all of its officers,
14
15   directors, employees, consultants, retained experts, and Outside Counsel of Record

16   (and their support staffs).
17          2.12 Producing Party: a Party or Non-Party that produces Disclosure
18   or Discovery Material in this Action.
19          2.13 Professional Vendors: persons or entities that provide
20   litigation support services (e.g., photocopying, videotaping, translating, preparing
21   exhibits or demonstrations, and organizing, storing, or retrieving data in any form
22   or medium) and their employees and subcontractors.
23          2.14 Protected Material: any Disclosure or Discovery Material that is
24   designated as “CONFIDENTIAL.”
25
            2.15 Receiving Party: a Party that receives Disclosure or Discovery
26
     Material from a Producing Party.
27
     3.      SCOPE
28
            The protections conferred by this Stipulation and Order over not only

                                                4

                                   STIPULATED PROTECTIVE ORDER
 1   Protected Material (as defined above), but also (1) any information copied
 2   or extracted from Protected       Material;       (2)   all   copies,      excerpts
 3   summaries, or compilations of Protected Material; and (3) any testimony,
 4   conversations, or presentations by Parties or their Counsel that might reveal
 5   Protected Material. Any use of Protected Material at trial shall be governed by
 6   the orders of the trial judge. This Order does not govern the use of Protected
 7
     Material at trial.
 8
     4.      DURATION
 9
             Even after final disposition of this litigation, the confidentiality obligations
10
     imposed by this Order shall remain in effect until a Designating Party agrees
11
     otherwise in writing or a court order otherwise directs. Final disposition shall
12
     be deemed to be the later of (1) dismissal of all claims and defenses in this
13
     Action, with or without prejudice; and (2) final judgment herein after the
14
15   completion and exhaustion of all appeals, rehearings, remands, trials, or

16   reviews of this Action, including the time limits for filing any motions or
17   applications for extension of time pursuant to applicable law.
18   5.      DESIGNATING PROTECTED MATERIAL
19           5.1   Exercise of Restraint and Care in Designating Material for
20   Protection.
21           Each Party or Non-Party that designates information or items for
22   protection under this Order must take care to limit any such designation to
23   specific material that qualifies under the appropriate standards. The Designating
24   Party must designate for protection only those parts of material, documents,
25
     items, or oral or written communications that qualify so that other portions
26
     of the material, documents, items, or communications for which protection is
27
     not warranted are not swept unjustifiably within the ambit of this Order.
28
             Mass, indiscriminate, or routinized designations are prohibited.

                                                   5

                                  STIPULATED PROTECTIVE ORDER
 1   Designations that are shown to be clearly unjustified or that have been made
 2   for an improper purpose (e.g., to unnecessarily encumber the case development
 3   process or to impose unnecessary expenses and burdens on other parties) may
 4   expose the Designating Party to sanctions.
 5          If it comes to a Designating Party’s attention that information or items that
 6   it designated for protection do not qualify for protection, that Designating Party
 7
     must promptly notify all other Parties that it is withdrawing the inapplicable
 8
     designation.
 9
            5.2     Manner and Timing of Designations. Except as otherwise provided
10
     in this Order (see, e.g., second paragraph of section 5.2(a) below), or as
11
     otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for
12
     protection under this Order must be clearly so designated before the material is
13
     disclosed or produced.
14
15          Designation in conformity with this Order requires:

16          (a)     for information in documentary form (e.g., paper or electronic
17   documents, but excluding transcripts of depositions or other pretrial or trial
18   proceedings), that the Producing Party affix at a minimum, the legend
19   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
20   contains protected material. If only a portion or portions of the material on a page
21   qualifies for protection, the Producing Party also must clearly identify the
22   protected portion(s) (e.g., by making appropriate markings in the margins).
23          A Party or Non-Party that makes original documents available for
24   inspection need not designate them for protection until after the inspecting Party
25
     has indicated which documents it would like copied and produced. During the
26
     inspection and before the designation, all of the material made available for
27
     inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
28
     identified the documents it wants copied and produced, the Producing Party must

                                               6

                                 STIPULATED PROTECTIVE ORDER
 1   determine which documents, or portions thereof, qualify for protection under this
 2   Order. Then, before producing the specified documents, the Producing Party must
 3   affix the “CONFIDENTIAL legend” to each page that contains Protected Material.
 4   If only a portion or portions of the material on a page qualifies for protection, the
 5   Producing Party also must clearly identify the protected portion(s) (e.g., by making
 6   appropriate markings in the margins).
 7
            (b) for testimony given in depositions that the Designating Party identify
 8
     the Disclosure or Discovery Material on the record, before the close of the
 9
     deposition all protected testimony.
10
            (c)    for information produced in some form other than documentary and
11
     for any other tangible items, that the Producing Party affix in a prominent place on
12
     the exterior of the container or containers in which the information is stored the
13
     legend “CONFIDENTIAL.” If only a portion or portions of the information
14
15   warrants protection, the Producing Party, to the extent practicable, shall identify

16   the protected portion(s).
17          5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
18   failure to designate qualified information or items does not, standing alone, waive
19   the Designating Party’s right to secure protection under this Order for such
20   material. Upon timely correction of a designation, the Receiving Party must make
21   reasonable efforts to assure that the material is treated in accordance with the
22   provisions of this Order.
23   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
24          6.1    Timing of Challenges.     Any Party or Non-Party may challenge a
25
     designation of confidentiality at any time that is consistent with the Court’s
26
     Scheduling Order.
27
            6.2    Meet and Confer. The Challenging Party shall initiate the dispute
28
     resolution process under Local Rule 37.1 et seq.

                                                7

                                 STIPULATED PROTECTIVE ORDER
 1          6.3   The burden of persuasion in any such challenge proceeding shall be
 2   on the Designating Party. Frivolous challenges, and those made for an improper
 3   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 4   parties) may expose the Challenging Party to sanctions. Unless the Designating
 5   Party has waived or withdrawn the confidentiality designation, all parties shall
 6   continue to afford the material in question the level of protection to which it is
 7
     entitled under the Producing Party’s designation until the Court rules on the
 8
     challenge.
 9
     7.      ACCESS TO AND USE OF PROTECTED MATERIAL
10
            7.1   Basic Principles. A Receiving Party may use Protected Material that
11
     is disclosed or produced by another Party or by a Non-Party in connection with this
12
     Action only for prosecuting, defending, or attempting to settle this Action. Such
13
     Protected Material may be disclosed only to the categories of persons and under
14
15   the conditions described in this Order. When the Action has been terminated, a

16   Receiving Party must comply with the provisions of section 13 below (FINAL
17   DISPOSITION).
18          Protected Material must be stored and maintained by a Receiving Party at a
19   location and in a secure manner that ensures that access is limited to the persons
20   authorized under this Order.
21          7.2   Disclosure of “CONFIDENTIAL” Information or Items.
22           Unless otherwise ordered by the court or permitted in writing by the
23   Designating Party, a Receiving Party may disclose           any    information or
24   item designated “CONFIDENTIAL” only to:
25
            (a)   the Receiving Party’s Outside Counsel of Record in this Action, as
26
     well as employees of said Outside Counsel of Record to whom it is reasonably
27
     necessary to disclose the information for this Action;
28
            (b)   the officers, directors, and employees (including House Counsel) of

                                                8

                                 STIPULATED PROTECTIVE ORDER
 1   the Receiving Party to whom disclosure is reasonably necessary for this Action;
 2          (c)   Experts (as defined in this Order) of the Receiving Party to whom
 3   disclosure is reasonably necessary for this Action and who have signed
 4   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 5          (d) the court and its personnel;
 6          (e) court reporters and their staff;
 7
            (f) professional jury or trial consultants, mock jurors, and Professional
 8
     Vendors to whom disclosure is reasonably necessary for this Action and who
 9
     have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
10
            (g) the author or recipient of a document containing the information or a
11
     custodian or other person who otherwise possessed or knew the information;
12
            (h) during their depositions, witnesses ,and attorneys for witnesses, in the
13
     Action to whom disclosure is reasonably necessary provided: (1) the deposing
14
15   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)

16   they will not be permitted to keep any confidential information unless they
17   sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
18   otherwise agreed by the Designating Party or ordered by the court. Pages of
19   transcribed deposition testimony or exhibits to depositions that reveal Protected
20   Material may be separately bound by the court reporter and may not be disclosed to
21   anyone except as permitted under this Stipulated Protective Order; and
22          (i)   any mediator or settlement officer, and their supporting personnel,
23   mutually agreed upon by any of the parties engaged in settlement discussions.
24          //
25
            //
26
            //
27
            //
28


                                                   9

                                 STIPULATED PROTECTIVE ORDER
 1   8.   PROTECTED MATERIAL SUBPOENAED OR ORDERED
 2   PRODUCED IN OTHER LITIGATION
 3
          If a Party is served with a subpoena or a court order issued in other
 4
     litigation that compels disclosure of any information or items designated in
 5
     this Action as “CONFIDENTIAL,” that Party must:
 6
 7        (a)    promptly notify in writing the Designating Party. Such notification

 8   shall include a copy of the subpoena or court order;
 9        (b)    promptly notify in writing the party who caused the subpoena or order
10   to issue in the other litigation that some or all of the material covered by
11   the subpoena or order is subject to this Protective Order. Such notification shall
12   include a copy of this Stipulated Protective Order; and
13        (c)    cooperate with respect to all reasonable procedures sought to be
14   pursued by the Designating Party whose Protected Material may be affected. If the
15   Designating Party timely seeks a protective order, the Party served with the
16   subpoena or court order shall not produce any information designated in this
17   action as “CONFIDENTIAL” before a determination by the court from which
18
     the subpoena or order issued, unless the Party has obtained the Designating
19
     Party’s permission. The Designating Party shall bear the burden and expense
20
     of seeking protection in that court of its confidential material and nothing in
21
     these provisions should be construed as authorizing or encouraging a Receiving
22
     Party in this Action to disobey a lawful directive from another court.
23
     9.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
24
     PRODUCED IN THIS LITIGATION
25
26        (a) The terms of this Order are applicable to information produced by a

27   Non-Party in this Action and designated as “CONFIDENTIAL.” Such
28   information produced by Non-Parties in connection with this litigation is


                                              10

                                STIPULATED PROTECTIVE ORDER
 1   protected by the remedies and relief provided by this Order. Nothing in these
 2   provisions should be construed as prohibiting a Non-Party from seeking additional
 3   protections.
 4        (b) In the event that a Party is required, by a valid discovery request, to
 5   produce a Non-Party’s confidential information in its possession, and the Party
 6   is subject to an agreement with the Non-Party not to produce the Non-
 7
     Party’s confidential information, then the Party shall:
 8
          (1) promptly notify in writing the Requesting Party and the Non-Party that
 9
     some or all of the information requested is subject to a confidentiality agreement
10
     with a Non-Party;
11
          (2)       promptly provide the Non-Party with a copy of the Stipulated
12
     Protective Order in this Action, the relevant discovery request(s), and a
13
     reasonably specific description of the information requested; and
14
15        (3)       make the information requested available for inspection by the

16   Non-Party, if requested.
17        (c) If the Non-Party fails to seek a protective order from this court within
18   days of receiving the notice and accompanying information, the Receiving Party
19   may produce the Non-Party’s confidential information responsive to the
20   discovery request. If the Non-Party timely seeks a protective order, the
21   Receiving Party shall not produce any information in its possession or
22   control that is subject to the confidentiality agreement with the Non-Party
23   before a determination by the court. Absent a court order to the contrary, the
24   Non-Party shall bear the burden and expense of seeking protection in this court
25
     of its Protected Material.
26
     10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
27
          If a Receiving Party learns that, by inadvertence or otherwise, it has
28
     disclosed Protected Material to any person or in any circumstance not

                                              11

                                  STIPULATED PROTECTIVE ORDER
 1   authorized under this Stipulated Protective Order, the Receiving Party must
 2   immediately (a) notify in writing the Designating Party of the unauthorized
 3   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
 4   Protected Material, (c) inform the person or persons to whom unauthorized
 5   disclosures were made of all the terms of this Order, and (d) request such
 6   person or persons to execute the “Acknowledgment and Agreement to Be
 7
     Bound” that is attached hereto as Exhibit A.
 8
     11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 9
     PROTECTED MATERIAL
10
          When a Producing Party gives notice to Receiving Parties that
11
     certain inadvertently produced material is subject to a claim of privilege or other
12
     protection, the obligations of the Receiving Parties are those set forth in Federal
13
     Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
14
15   whatever procedure may be established in an e-discovery order that provides

16   for production without prior privilege review. Pursuant to Federal Rule of
17   Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect
18   of disclosure of a communication or information covered by the attorney-client
19   privilege or work product protection, the parties may incorporate their agreement
20   in the stipulated protective order submitted to the court.
21   12. MISCELLANEOUS
22        12.1 Right to Further Relief. Nothing in this Order abridges the right of
23   any person to seek its modification by the Court in the future.
24        12.2 Right to Assert Other Objections. By stipulating to the entry of
25
     this Protective Order no Party waives any right it otherwise would have to
26
     object to disclosing or producing any information or item on any ground not
27
     addressed in this Stipulated Protective Order. Similarly, no Party waives any
28


                                               12

                                 STIPULATED PROTECTIVE ORDER
 1   right to object on any ground to use in evidence of any of the material covered by
 2   this Protective Order.
 3        12.3 Filing Protected Material. A Party that seeks to file under seal
 4   any Protected Material must comply with Civil Local Rule 79-5. Protected
 5   Material may only be filed under seal pursuant to a court order authorizing
 6   the sealing of the specific Protected Material at issue. If a     Party's request to
 7
     file Protected Material under seal is denied by the court, then the Receiving Party
 8
     may file the information in the public record unless otherwise instructed by the
 9
     court.
10
     13. FINAL DISPOSITION
11
          After the final disposition of this Action, as defined in paragraph 4, within
12
     60 days of a written request by the Designating Party, each Receiving Party must
13
     return all Protected Material to the Producing Party or destroy such material. As
14
15   used in this subdivision, “all Protected Material” includes all copies, abstracts,

16   compilations, summaries, and any other format reproducing or capturing any
17   of the Protected Material. Whether the Protected Material is returned or
18   destroyed, the Receiving Party must submit a written certification to the
19   Producing Party (and, if not the same person or entity, to the Designating Party)
20   by the 60 day deadline that (1) identifies (by category, where appropriate) all
21   the Protected Material that was returned or destroyed and (2)affirms that the
22   Receiving Party has not retained any copies, abstracts, compilations,
23   summaries or any other format reproducing or capturing any of the Protected
24   Material. Notwithstanding this provision, Counsel are entitled to retain an
25
     archival copy of all pleadings, motion papers, trial, deposition, and hearing
26
     transcripts, legal memoranda, correspondence, deposition and trial exhibits,
27
     expert reports, attorney work product, and consultant and expert work product,
28
     even if such materials contain Protected Material. Any such archival copies

                                               13

                                STIPULATED PROTECTIVE ORDER
 1    that contain or constitute Protected Material remain subject to this Protective
 2    Order as set forth in Section 4 (DURATION).
 3    14.   Any violation of this Order may be punished by any and all
 4    appropriate including, without limitation, contempt proceedings and/or
 5    monetary sanctions.
 6    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 7
     DATED 12/11/2020
 8
 9
10    /s/ Nicholas Rosenthal
     Nicholas Rosenthal
11   Attorneys for Plaintiff
12   ERNESTO DELGADO
13
     DATED:       12/4/2020
14
15
     FORD & HARRISON LLP
16
17
     By:      /s/ Min Kim
18     Daniel B Chammas
19     Min K. Kim
       Attorneys for Defendant
20
       KLOECKNER METALS CORPORATION
21
22
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
23
24    DATED: December 14, 2020
25
26
      _____________________________________
27
      Honorable Steve Kim
28    United States Magistrate Judge


                                             14

                                STIPULATED PROTECTIVE ORDER
 1                                        EXHIBIT A
 2
               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
     I,______________________________[print or type full name], of
 4
     ___________________[print or type full address], declare under penalty of perjury
 5
     that I have read in its entirety and understand the Stipulated Protective Order that
 6
     was issued by the United States District Court for the Central District of California
 7
 8   on [date] in the case of Ernesto Delgado v. Kloeckner Metals Corporation, Case

 9   No. 2:20-cv-07405-GW-SK. I agree to comply with and to be bound by all the

10   terms of this Stipulated Protective Order and I understand and acknowledge that
11   failure to so comply could expose me to sanctions and punishment in the nature of
12   contempt. I solemnly promise that I will not disclose in any manner any
13   information or item that is subject to this Stipulated Protective Order to any person
14   or entity except in strict compliance with the provisions of this Order.
15   I further agree to submit to the jurisdiction of the United States District Court for
16   the Central District of California for the purpose of enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action. I hereby appoint ___________________________
19
     [print or type full name] of ________________________________________[print
20
     or type full address and telephone number] as my California agent for service of
21
     process in connection with this action or any proceedings related to enforcement
22
     of this Stipulated Protective Order.
23
     Date: __________________________
24
     City and State where sworn and signed: _________________________________
25
26   Printed name: _____________________________________
27
28   Signature: ________________________________________


                                                15

                                 STIPULATED PROTECTIVE ORDER
